DETAILED ACTION
Claims 1-5, 7-8, 10-19, and 21-24 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The objection to claims 6, 9-10, and 23 because of informalities is withdrawn in light of Applicant’s amendment to or cancellation of the claims. 
The rejection of claim 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement is withdrawn in light of Applicant’s cancellation of the claim. 
The rejection of claim 20 under 35 U.S.C. 112(d) or 35 U.S.C. 112(pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of Applicant’s cancellation of the claim.  
The objection to claims 6, 9, and 13 will be objected to under 37 CFR 1.75 a as being substantial duplicates of claim 5 is withdrawn in light of Applicant’s cancellation of the claims 6 and 9.  Claim 13 has a different scope from claim 5.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Dependent claims are included in all rejections.
Due to Applicant’s amendment of the claims, the rejection is different from the rejection set forth in the Office action mailed 5 August 2022, as applied to claims 5, 15, 21, and 23.  Applicant’s arguments filed 2 November 2022 have been fully considered but they do not apply to this new rejection.  
Claim 15 lacks antecedent basis for the limitation “the method” in line 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5, 7-8, 10-19, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de Groot (2016, US 9,408,354) taken with the evidence of Juarez (2015a, US 9,066,477), Juarez (2015b, US 9,066,478), Juarez (2015c, US 9,066,482), Bernier (2017, US 9,848,548), Chang (2018/0139920) and Chang (2019/0343063).  
The rejection is repeated for the reasons of record as set forth in the Office action mailed 5 August 2022, as applied to claims 1-23.  Applicant’s arguments filed 2 November 2022 have been fully considered but they are not persuasive.  
This analysis is based on the descriptions of characteristics of watermelon variety TML-11-1434 as reported in ‘477, ‘478, ‘482, and ‘548 and watermelon variety Pixie as reported in ‘920 and ‘063.  Only the characteristics listed in bold in Appendix A are not affected by environmental conditions.  These are ploidy, sex form, intensity of cotyledon green color, leaf lobing, leaf dorsal surface pubescence, leaf ventral surface pubescence, color of leaf blade veins, degree of leaf lobing, leaf blade blistering, time of female flowering, mature fruit shape, depression at fruit apex, waxy layer of fruit, rind texture, thickness of fruit pericarp, flesh texture, main color of fruit, and ground color of seed testa.  The instant specification is silent about the intensity of cotyledon green color, time of female flowering, ground color of seed testa of NUN 31707 WMW.
de Groot discloses plants and seeds of a watermelon variety that, like NUN 31707 WMW, is triploid and monoecious and has lobed leaves, leaf dorsal surface pubescence, leaf ventral surface pubescence, oval mature fruit, tough rind, crisp flesh, and red fruit (Table 1).  de Groot is silent regarding the color of leaf blade veins, degree of leaf lobing, leaf blade blistering, depression at fruit apex, waxy layer of fruit, and thickness of fruit pericarp.
de Groot teaches plant parts (claim 6), tissue cultures, including comprising cells from meristems, cotyledons, hypocotyls, leaves, roots, root tips, flowers, and stems (claim 5;  column 15, lines 7-13), plants regenerated from them (column 15, lines 14-27) and plants produced by vegetative propagation of plant parts of the variety (claim 7, column 14, line 37, to column 15, line 27), introduction of a locus conversion into said variety (column 17, line 45, to column 18, line 30), food and feed products comprising fruit of said variety (column 19, lines 43-53), containers comprising the plant (column 3, lines 31-45), growing the plant and collecting fruit (column 18, line 31, to column 19, line 35), mutagensis of the variety (column 15, lines 32-38;  column 16, lines 42-50), and transformation of the variety (column 15, lines 39-59;  column 17, line 45, to column 18, line 30).  The modifications include herbicide tolerance, insect resistance, pest resistance, and disease resistance (column, 15, line 44, to column 16, line).  A transformed plant would be one with a single locus conversion.  The plant itself would be one comprising a rootstock of itself and would have all its own physiological and morphological characteristics.  
Response to Arguments
Applicant urges that the plants differed in type, flesh color and Colletotrichum resistance (response pg 6).
This is not found persuasive.  de Groot is silent about the Colletotrichum resistance of NUN 01009 WMW;  Applicant is reminded that Applicant’s representative cannot provide evidence.  
de Groot both says that NUN 01009 WMW is round small and that it has oval (i.e., oblong) fruits.  From this inconsistent description, it is not clear which is correct.   
Appendix A shows that RHS number for flesh color is affected by environmental conditions.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:30 am - 6:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662